BLAND, P. J.
— Defendant appealed from a judgment of conviction on an information charging him with unlawfully assaulting, beating and wounding Helen Hampton. The case was tried in the St. Louis Court of Criminal Correction. No instructions or- declarations of law were asked or given.
We are pressed to reverse the judgment on the weight of the evidence. Helen Hampton, the prose*142cutrix, swore positively that defendant made a violent and unprovoked assault,upon her and struck her in the face with his fist, in his own house where she had called in a peaceful and orderly manner for the purpose of getting a letter belonging to her, then in the possession of defendant. Defendant and four or five witnesses called by him, swore positively that the defendant did not assault the prosecutrix on the occasion mentioned by her but, on the contrary, the prosecutrix became disorderly while in defendant’s house, behaved in an unseemly manner and when requested by defendant to leave his premises, refused to go and struck him in the face with a music roll she held in her hand; that defendant did not resist this assault. If we had power to weigh the evidence and to pass on the guilt or innocence of defendant, we would be inclined to find defendant not guilty on the evidence as it appears in the record. But the law has not put into the hands of appellate courts the scales by which to weigh the evidence in criminal cases, but in the hands of the jury, and when it has found the defendant guilty and there is substantial evidence-in support of that finding, the-appellate courts have no authority to disturb that finding, on the ground that it is against the weight of the evidence. State v. Macklin, 86 Mo. App. 671; State v. Franke, 159 Mo. 535; State v. Lane, 158 Mo. 572; State v. Huff, 164 Mo. 480.
There is substantial evidence in support of the verdict in this case. There is nothing further in the record for review and the judgment is affirmed.
Beyburn and Goode, JJconcur.